DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered. 
Response to Amendment
The amendment filed on 08/01/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered and they are persuasive in part and not persuasive in part as follows.   
	Claims 1-10 and 17, 18, and 20.
	Applicant’s argument concerning claims 1-10 and 17, 18, and 20 are persuasive to overcome the prior art rejection.  However, the added limitation regarding the token having a known three-dimensional model is not conveyed by Applicant’s written description, refer to paragraphs [0029], [0041], [0061], and [0064].  Additionally regarding claims 17, 18, and 20 are indefinite regarding the token having a known three-dimensional model.  A 35 U.S.C. 112(a) rejection and a 35 U.S.C. 112(b) rejection are set forth below.
	Claims 11-16:
	Applicant’s argument concerning claims 11-16 are not persuasive because the limitations added regarding the token are nonfunctional limitations.  Refer to MPEP 2111.05    Functional and Nonfunctional Descriptive Material [R-10.2019] and refer to MPEP 2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
III.    PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT.  The added limitation “the reference token being worn by the first user in the first image, having a known dimension, and having a color that is distinct from a color of the user and a color of at least a portion of a background in the first image” is a nonfunctional limitation with regard to the claimed method.  Thus, the 35 U.S.C. 103 rejection of claims 11-16 is maintained and set forth below with modification to reflect the claim amendments.  
	Additionally regarding claims 11-16 paragraphs [0044]-[0046] were referenced by Applicant which paragraphs do not support the amendment made to claims 11-16 “having a color that is distinct from a color of the user and a color of at least a portion of a background in the first image” because those paragraphs reference only distinct color but does not discuss distinct color relative to anything or anyone as well as not describing any way to ensure the claimed difference occurs.  A 35 U.S.C. 112(a) rejection is set forth below.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-18 and 20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 17 were each amended to claim the token having a known three-dimensional model.  However, the added limitation regarding the token having a known three-dimensional model is not conveyed by Applicant’s written description, refer to paragraphs [0029], [0041], [0061], and [0064].  Dependent claims 2-10, 18, and 20 do not correct this issue.  Thus, Applicant’s written description fails to convey Applicant had possession of the claimed invention claimed in claims 1-10, 17, 18, and 20.  
	Independent claim 11 was amended to claim the token “having a color that is distinct from a color of the user and a color of at least a portion of a background in the first image”.  However, paragraphs [0044]-[0046] referenced by Applicant in the response filed on 08/01/2022 do not support the amendment made to claim 11 “having a color that is distinct from a color of the user and a color of at least a portion of a background in the first image” because those paragraphs reference only distinct color but does not discuss distinct color relative to anything or anyone as well as not describing any way to ensure the claimed difference occurs.  Dependent claims 12-16 do not correct this issue.  Thus, Applicant’s written description fails to convey Applicant had possession of the claimed invention claimed in claims 11-16.
he following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 at lines 9-10 claim “the known three-dimensional model” which lacks antecedent basis in the claim and renders the “automatically generate” algorithm step at lines 8-11 indefinite since the claim is unclear as to the basis for the algorithm.  Dependent claims 18 and 20 do not correct this issue.  Thus, claims 17, 18, and 20 are indefinite regarding the token having a known three-dimensional model.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over as being obvious over Jethmalani et al., US Patent Application Publication No. 2015/0293382, hereinafter Jethmalani, in view of Adeyoola et al., US Patent Application Publication No. 2016/0180419, hereinafter Adeyoola.  This rejection is based on the rejection made in sibling PCT/US21/26569.  A detailed analysis of the claims follows.
Claim 11:
11. A computer-implemented method, comprising: 
receiving, from a client device, a first image of a user, the first image including a reference token for a user-wearable item (Jethmalani:  paragraph [0070] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”, the existing eyeglass frame covers the claimed reference token;  and paragraph [0082] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”, the existing eyeglass frame covers the claimed reference token.), 
the reference token being worn by the first user in the first image, 
having a known dimension (Jethmalani:  the user wears a frame having known dimensions, refer to steps 305 and 310 of FIG. 3 described in paragraphs [0070] and [0071] and refer to steps 1305 and 1310 of FIG. 13 described in paragraphs [0082] and [0084], the dimensions are known since known frames having known dimensions are worn by the user during the virtual try-on process;  and additionally in the limitation “the reference token being worn by the first user in the first image, having a known dimension” the claimed “having a known dimension” is a nonfunctional limitation with regard to the claimed method since this feature is not claimed to be used in the claimed algorithm, refer to MPEP 2111.05 Functional and Nonfunctional Descriptive Material [R-10.2019] and refer to MPEP 2112.01 Composition, Product, and  Apparatus Claims [R-10.2019]  III. PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT.), and 
	having a color that is distinct from a color of the user and a color of at least a portion of a background of the first image (Jethmalani:  the user wears a frame, refer to steps 305 and 310 of FIG. 3 described in paragraphs [0070] and [0071] and refer to steps 1305 and 1310 of FIG. 13 described in paragraphs [0082] and [0084];  and additionally in the limitation “the reference token being worn by the first user in the first image, … and having a color that is distinct from a color of the user and a color of at least a portion of a background in the first image” the claimed “having a color that is distinct from a color of the user and a color of at least a portion of a background in the first image” is a nonfunctional limitation with regard to the claimed method since this feature is not claimed to be used in the claimed algorithm, refer to MPEP 2111.05    Functional and Nonfunctional Descriptive Material [R-10.2019] and refer to MPEP 2112.01 Composition, Product, and  Apparatus Claims [R-10.2019] III. PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT, thus, this limitation is given no patentable weight with regard the Jethmalani document and the Adeyoola document in this obvious rejection.); 
providing for display, to the client device, images of multiple user-wearable items for the user, stored in a database (Jethmalani:  FIGS 7, 8, 17, and 18;  paragraph [0074] “At block 325, the determined set of frames is sent by the server 115 to be displayed to the user on user device 105.”;  and paragraph [0088] “At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105.”.); 
receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display (Jethmalani:  silent.  Adeyoola: paragraph [0038] “(a) the user selecting a garment from an on-screen library of virtual garments; (b) a processing system automatically generating an image of the garment combined onto the virtual body model, the garment being sized automatically to be a correct fit;”.); 
providing for display, in the client device, a second image of the user, the second image having a segment for the reference token replaced with an image for the selected user-wearable item (Jethmalani:  FIGs. 9-12 and 19-22 illustrate a result of this claimed step, paragraphs [0075]-[0079] and [0089]-[0093] describe this claimed step.); and 
receiving, from the client device, a request for the selected user-wearable item (Jethmalani:  silent.  Adeyoola: paragraph [0388] “The method may be one in which the second portable display device includes a button, icon or function that, if selected by a viewer, automatically sends a signal from the device to a server to indicate that the viewer wishes to purchase the garment.”.). 
Jethmalani is silent as to the claimed “receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display”.  However, “an alternate frame that the subject chooses for Virtual Try-On” present in each of paragraphs [0034]-[0036] and [0044]-[0046] is highly suggestive of this claimed step.
Adeyoola describes within paragraph [0038] “(a) the user selecting a garment from an on-screen library of virtual garments; (b) a processing system automatically generating an image of the garment combined onto the virtual body model, the garment being sized automatically to be a correct fit;”.
Jethmalani is silent as to the claimed “receiving, from the client device, a request for the selected user-wearable item”. 
Adeyoola describes within paragraph [0388] “The method may be one in which the second portable display device includes a button, icon or function that, if selected by a viewer, automatically sends a signal from the device to a server to indicate that the viewer wishes to purchase the garment.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Adeyoola to modify Jethmalani to incorporate the claimed “receiving an input from the user, the input indicative of a selected user-wearable item from the user-wearable items on display” and the claimed “receiving, from the client device, a request for the selected user-wearable item” in view of selected frame discussed by Jethmalani in paragraphs [0017] “In accordance with again another mode, a selected frame of the set of frames is superimposed on the image of the user.”, [0034]-[0036], [0044]-[0046], [0075], and [0089] “In one embodiment, the user is allowed to superimpose each try-on frame of the subset of frames on the captured image. In this embodiment, the user is able to determine how a selected frame would look when worn by the user.” to arrive at the result illustrated in Jethmalani’s FIGs. 9-12 and 19-22 and to purchase the desired frames, Adeyoola at paragraph [0388].  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
	KSR at page 1395 of USPQ states:
	
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
	
Claim 12:
12. The computer-implemented method of claim 11, further comprising selecting a pixel in the first image based on an estimated position and orientation of a portion of a physiognomy of the user provided by a geometric rendition engine to identify the segment for the reference token (Jethmalani:  paragraph [0071] “Other methods may use image processing algorithm where the measurement is based on pixel size and pixel location to determine the PD based on the provided nose bridge width. An alternate method would involve image processing algorithms which determines blob analysis and its variant. For example the captured user image can be pixelated and the start at the top left corner is represented as (0,0). As one moves across the horizontal dimension, the numbers change from (0,0) to (0,1 . . . 10,000). As one moves down the vertical dimension, the numbers change from (0,0) to (1 . . . 10,000,0). The location of the nose bridge starting point may be (2500, 550) and the end may be (3500, 550). This will mean that the nose bridge is 1000 pixels wide and these 1000 pixels corresponds to 16 mm of nose bridge width.”.).  
Claim 13:
13. The computer-implemented method of claim 11, further comprising selecting multiple pixels from the first image and forming a mask to identify the segment for the reference token (Jethmalani:  silent.  Adeyoola:  paragraph [0033] “The system uses depth stereo to improve post-processing, namely to automatically differentiate pixels in the image that correspond to a garment from pixels in the image that do not correspond to the garment and to then cut the image of the garment from the background and then use that image in generating a virtual 3D image of the garment.”;  and paragraph [0634] “There is also provided a method of garment segmentation, in which an image of a garment is cut, separated or segmented from the background image, where the garment is scanned or imaged with depth information and that depth information is used in a processing system to automatically differentiate pixels in the image that correspond to the garment from pixels in the image that do not correspond to the garment and to then cut the image of the garment from the back-ground and then use that image in generating a virtual 3D image of the garment.”.).
Refer to the discussion given in the above analysis of claim 11 regarding the claimed “providing for display, in the client device, a second image of the user, the second image having a segment for the reference token replaced with an image for the selected user-wearable item”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Adeyoola to modify Jethmalani to incorporate the claimed “selecting multiple pixels from the first image and forming a mask to identify the segment for the reference token” to arrive at the result illustrated in Jethmalani’s FIGs. 9-12 and 19-22.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
	KSR at page 1395 of USPQ states:
	
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
	
Claim 14:
14. The computer-implemented method of claim 11, further comprising 
determining an orientation and a position of the reference token with a geometric rendition tool (Jethmalani:  paragraph [0080] “In one embodiment, when multiple images are provided by the user, the virtual try-on module 150 allows a user to turn their head and capture images from a different point of view.”.); and 
replacing the segment for the reference token in the first image with an image of a selected user-wearable item based on the orientation and the position of the reference token (Jethmalani:  paragraph [0080] “The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”.). 
 	Claim 15:
15. The computer-implemented method of claim 11, further comprising positioning and orienting an image of the selected user-wearable item to match the reference token and to replace a segment for the reference token in the first image (Jethmalani:  paragraph [0080] “In one embodiment, when multiple images are provided by the user, the virtual try-on module 150 allows a user to turn their head and capture images from a different point of view. The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”.).  
Claim 16:
16. The computer-implemented method of claim 11, 
wherein the reference token for a user-wearable item is a known object that fits on a face of the user (Jethmalani:  FIGs. 4-5 described in paragraphs [0071]-[0073] and paragraph [0082] “The wearer takes at least one image, e.g., using user device 105, while wearing an existing eyeglass frame.”, the existing eyeglass frame covers the claimed reference token for a user-wearable item is a known object that fits on a face of the user), 
further comprising obtaining a model of a portion of a physiognomy of the user based on a two-dimensional projection of the known object in the first image, and superimposing a three dimensional model of the selected user-wearable item on the model of the portion of the physiognomy of the user (Jethmalani:  paragraphs [0075] “In one embodiment, the user is allowed to superimpose each try-on frame of the set of frames on the captured image. In this embodiment, the user is able to determine how a selected frame would look when worn by the user.”, [0076] “FIG. 9 shows the original frame superimposed on a user's face in the image. The new frame 905 has the user provided nose bridge width and PD is determined for the user's existing eyeglass frame.”, [0080] “The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”, and [0094] “The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames.”.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613